SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

158
CA 15-00590
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


CATHERINE M. HEARY, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

DENISE HIBIT AND ERIK M. HIBIT,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

GROSS SHUMAN BRIZDLE & GILFILLAN, P.C., BUFFALO (SARAH P. RERA OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered July 21, 2014. The order, insofar as
appealed from, denied that part of the motion of defendants to compel
plaintiff to submit to an independent medical examination by an
orthopedist.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs and defendants’ motion
is granted in its entirety.

     Same memorandum as in Heary v Hibit ([appeal No. 1] ___ AD3d ___
[Apr. 29, 2016]).




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court